Citation Nr: 0716639	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the veteran's claim for service connection for 
prostate cancer and assigned an initial 0 percent rating 
effective retroactively from December 9, 1999.  He appealed 
for an earlier effective date and a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

Subsequently, in an October 2002 rating decision, the RO 
assigned an earlier effective date of December 9, 1998.  The 
veteran continued the appeal, and a December 2005 Board 
decision granted an even earlier effective date of 
June 10, 1996.  A January 2006 decision by the Appeals 
Management Center (AMC) implemented that grant.

In December 2002 and February 2003 rating decisions, the RO 
increased the initial evaluation of the veteran's prostate 
cancer from 0 to 20 percent, and then from 20 to 40 percent 
disabling, respectively.  Although he indicated in his 
February 2003 substantive appeal (VA Form 9) that he was only 
seeking a 40 percent rating, his representative later 
indicated in a September 2003 VA Form 646 that he was seeking 
a rating even higher than 40 percent.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).



In the December 2005 decision mentioned, the Board remanded 
this claim to the RO, via the AMC, for consideration of 
additional evidence that had been submitted since the 
statement of the case (SOC), but which had not been addressed 
in a supplemental SOC (SSOC).  And the veteran had not waived 
this right.  38 C.F.R. § 20.1304; Disabled American Veterans 
(DAV) v. Sec'y of VA, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
The AMC considered the evidence in question, continued to 
deny the claim, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  Prior to September 27, 1999, as a result of his prostate 
cancer, the veteran had to change his absorbent materials two 
to four times a day; however, since September 27, 1999, he 
also has had to wear an appliance - an artificial urinary 
sphincter with a pump.  There is no evidence of renal 
dysfunction.


CONCLUSION OF LAW

The requirements are met for a higher 60 percent rating, but 
no greater, for the prostate cancer residuals as of September 
27, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of an increased rating 
claim, both in terms of the degree of disability and the 
effective date of the award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  To the 
extent possible, the notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007); 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

In this case, an October 2001 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his initial, underlying claim for 
service connection, as well as what information and evidence 
he needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claim.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date assigned, the 
typical service connection claim has been more than 
substantiated - it has been proven."  The Court went on to 
note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited 
this holding in Dingess to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA.  
When, as here, this did not occur until after the VCAA's 
enactment, the veteran is entitled to 
pre-decisional notice on all elements of his underlying claim 
- including in this particular instance as it relates to the 
downstream disability rating and effective date elements.  
Moreover, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit Court held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant.

Here, the February 2007 SSOC informed the veteran how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations as part of the AMC's readjudication of his 
claim pursuant to the Board's December 2005 remand.  So there 
has been reconsideration of the claim since providing 
content-complying VCAA notice, inclusive of these additional 
downstream elements of the initial, underlying, claim for 
service connection.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, 


VA treatment records, and the medical records generated 
during his incarceration.  He did not respond to the most 
recent February 2007 SSOC, except that his representative 
submitted an additional statement in April 2007.

The Board also notes that, while the RO endeavored to arrange 
a VA examination, a September 2002 treatment note reflects 
that the warden of the confinement facility where the veteran 
was incarcerated did not approve an off-site examination.  
The Board nonetheless finds the medical evidence of record 
sufficient to decide the appeal, especially since the Board 
is partially granting a higher rating, regardless.  See 
38 C.F.R. § 3.159(c)(4).

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dunlap, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's prostate cancer 
residuals.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 125-26.

The evidence of record reflects that the veteran underwent 
radical retropubic surgery for prostate cancer in September 
1994.  Records of his follow-up evaluation and treatment show 
no evidence of a recurrence of the cancer.  His primary 
residual is urinary incontinence.  In his January 2003 VA 
Form 9, he asserted that he had to change his absorbent pads 
from three to five times a day, depending on his activity.  A 
January 2003 report of a registered nurse at the correctional 
facility reflects that the veteran on average used three pads 
per day.  Upon receipt of that report, the RO assigned the 
current 40 percent rating, effective retroactively.  And, as 
mentioned, in the December 2005 decision, the Board made the 
grant retroactive to an even earlier date - June 10, 1996.  
In this decision, the Board also finds that the criteria for 
a higher 60 percent rating have been met since September 27, 
1999.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  See 38 C.F.R. § 4.115b.  That 
diagnostic code provides that, where there has been no 
recurrence or metastasis, the condition is rated on the 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.

The records of the evaluation and treatment the veteran has 
received during the last several years at the Deerfield 
Correctional Facility, and from VA, reflect no evidence of 
renal dysfunction.  Notes of January and September 2000 
indicate his urine dipstick readings revealed no 
abnormalities.  Thus, his predominant symptom is voiding 
dysfunction.

Voiding dysfunction contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  An evaluation of 60 percent disabling 
is available when these factors require the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  An evaluation of 40 
percent disabling is available when there is leakage 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  38 C.F.R. § 4.115a.

The RO's February 2003 decision increased the veteran's 
rating from 20 to 40 percent on the basis of a medical report 
from a nurse at the Deerfield Correctional Facility.  But 
records from the Medical College of Virginia also show the 
veteran underwent surgery for implantation of an artificial 
sphincter in 1995 to control his urinary incontinence.  And 
that initial device failed, so it was revisited in 
February 1996, when a urethral cuff was replaced.  Subsequent 
records indicate the second device eventually was also 
removed due either to recurrent infections or malfunction.

The RO's assignment of a 40 percent rating suggest that, for 
whatever reason, the artificial sphincter apparently was not 
deemed an appliance.  The Board, however, finds it is at 
least akin to an appliance and, therefore, a sufficient basis 
for assigning a higher 60 percent rating as of the date of 
the most recent implantation, September 27, 1999.

A September 1999 discharge summary from the Medical College 
of Virginia shows an artificial urethral sphincter was 
inserted and that the veteran was taught how to activate it.  
The discharge diagnosis was incontinence.  A January 2000 
note indicates the artificial sphincter is inflated 
apparently to stem the urine flow and thus control 
incontinence.  The available medical records associated with 
the claims file reflect no evidence that the veteran no 
longer has the device implanted.

The rating criteria do not define the term "appliance."  
Steadman's Medical Dictionary defines an appliance as a 
device used to improve function of a part, or for therapeutic 
purposes.  P. 116, 27th Edition (2000).  The MedlinePlus 
Dictionary defines it as an instrument or device designed for 
a particular use, prosthetic appliances.  See 
http://www2.merriam-webster.com/cgi-bin/ mwmednlm?book= 
Medical&va=appliance.  Therefore, giving the word its common 
ordinary meaning, an artificial urethral sphincter, which is 
inflatable no less, certainly strikes the Board as an 
appliance.  Further, the veteran submitted a diagram which he 
asserts is a depiction of the device, and it certainly looks 
like an appliance.  That being the case, the number of 
absorbent pads he may use per day is immaterial, as the use 
of an appliance alone garners a 60 percent rating.  38 C.F.R. 
§ 4.7.



As already noted, the veteran's incontinence led to the 
initial implantation prior to the receipt of his claim.  But 
there was a period of time during which the device 
was removed.  A May 1998 treatment note at the correctional 
facility reflects that examination of him revealed evidence 
that an artificial urethral sphincter was implanted then 
removed.  And the earliest date shown for another 
implantation is the September 27, 1999 procedure.  Thus, the 
requirements for the 60 percent rating are deemed to have 
been met as of that date.  38 C.F.R. § 4.7.

There is no indication, however, the veteran is entitled to 
an even higher rating.  As indicated, there is no evidence of 
renal dysfunction.  And his normal urinalyses blood counts 
demonstrate that he does not have albumin, casts, 
albuminuria, or BUN or creatinine values needed for even a 
compensable evaluation under the rating criteria for renal 
dysfunction.  To warrant an 80 percent rating for renal 
dysfunction, there must be evidence of generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  See 38 C.F.R. § 4.115a.  
There is no evidence of any of those symptoms.  And while the 
veteran's correctional facility medical records reflect 
entries where hypertension was diagnosed, the highest rating 
allowable on the basis of renal dysfunction with hypertension 
is 60 percent - so no greater benefit than he now has as a 
result of this decision assigning this higher rating.  
Moreover, his blood pressure readings would only, at most, 
warrant a 10 percent rating.  See 38 C.F.R. § 4.7, 4.104, 
Diagnostic Code 7101.

For these reasons and bases, the preponderance of the 
evidence is against a rating higher than 60 percent, so there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Lastly, there is nothing in the record to distinguish this 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned 60 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected prostate cancer residuals condition.  See 
38 C.F.R. § 4.1.  He has not been hospitalized frequently for 
treatment of this condition; instead, the vast majority of 
his treatment has been on an outpatient basis.  And the now 
60 percent schedular rating is, itself, a concession that his 
disability causes some significant impairment in his earning 
capacity.  See 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Therefore, in the absence 
of such factors, the Board finds that the criteria are not 
met for submission of this case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 60 percent rating is granted for the residuals of 
the prostate cancer, effective September 27, 1999, subject to 
the laws and regulations governing the payment of VA 
compensation



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


